Citation Nr: 0724717	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  93-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for panic disorder with agoraphobia, for the period prior to 
February 8, 2002.

2.  Entitlement to an effective date prior to February 8, 
2002, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to an effective date prior to February 8, 
2002, for an award of entitlement to Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.

REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1982 until 
January 1990.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 1992 and April 2002 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, Puerto Rico.

In pertinent part, a July 1992 rating decision awarded 
service connection for panic disorder with agoraphobia.  A 10 
percent evaluation was assigned effective January 28, 1991.  
The veteran appealed that determination.  Following a hearing 
before the undersigned Veterans Law Judge in December 1993, 
the matter came before the Board in January 1996.  At that 
time, the Board found that documents from the Social Security 
Administration (SSA) were outstanding, and that a VA 
psychiatric examination was necessary.  Accordingly, a remand 
was ordered.  

As the veteran's increased rating claim continued to be 
developed, an April 2002 rating action was issued, increasing 
the veteran's disability evaluation to 30 percent disabling 
from January 28, 1991, and to 70 percent from February 8, 
2002.  That same April 2002 rating decision also awarded 
claims of entitlement to TDIU and to  Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.  Both of those awards 
were effective February 8, 2002.
 
In April 2002, the veteran submitted a notice of disagreement 
with respect to the effective date of his TDIU award.  A 
statement of the case was issued by the RO in May 2003.  That 
statement of the case also included the issue of entitlement 
to an award of Chapter 35 benefits prior to February 8, 2002.  
The veteran perfected both of those appeals with the 
submission of a VA Form 9 in June 2003.

In August 2003, the veteran's case returned to the Board.  In 
pertinent part, that decision denied entitlement to an 
initial rating in excess of 30 percent for panic disorder 
with agoraphobia prior to February 8, 2002, and also denied 
entitlement to a rating in excess of 70 percent for the panic 
disorder from February 8, 2002.  Additionally, the Board in 
August 2003 remanded the issue of entitlement to an effective 
date earlier than February 8, 2002, for an award of TDIU.  
That issue was remanded to enable the RO to issue a statement 
of the case in response to the veteran's April 2002 notice of 
disagreement on this issue.  (This remand appears to have 
been made in error, because, as already explained above, the 
veteran had been sent a statement of the case in May 2003.)

The veteran appealed the Board's August 2003 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2004 Order, the Court vacated the August 2003 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Partial Remand (Joint Motion).

In May 2006, the Board denied the veteran's claim of 
entitlement to an initial rating in excess of 70 percent for 
the period beginning February 8, 2002.  The issue of 
entitlement to an initial rating in excess of 30 percent for 
panic disorder with agoraphobia, for the period prior to 
February 8, 2002, was remanded for further development.  
Interestingly, the May 2006 Board decision did not list the 
issues of 
entitlement to TDIU and entitlement to 38 U.S.C. Chapter 35 
benefits as being in appellate status.  However, based on the 
procedural history outlined above, both of those issues have 
been perfected and are appropriately listed on the title page 
of this decision.  

It is additionally noted that, in January 1996, August 2003, 
and May 2006, the Board referred a January 1991 claim of 
entitlement to service connection for tinnitus to the RO.  It 
does not appear that any action has been taken in this 
regard.  The issue is again referred back for appropriate 
action without further delay.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's panic disorder 
with agoraphobia was productive of complaints of symptoms 
including panic attacks, anxiety, poor concentration and 
memory deficit; the objective evidence indicates considerable 
social and industrial impairment, but does not show severe 
impairment in the ability to establish and maintain effective 
or favorable relationships, or to obtain or retain 
employment.  

2.  From November 7, 1996, to February 8, 2002, the veteran's 
panic disorder with agoraphobia was productive of complaints 
of symptoms including panic attacks, anxiety, poor 
concentration and memory deficit; the objective evidence 
indicates occupational and social impairment with reduced 
reliability and productivity but does not demonstrate 
deficiencies in most areas or the inability to establish and 
maintain effective relationships.  

3.  The claims file does not contain any formal claims of 
entitlement to TDIU or to educational assistance benefits 
under Chapter 35.

4.  A VA examination dated February 8, 2002, established that 
the veteran was 
unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent; such examination is construed as the date of claim 
with respect to the TDIU and Chapter 35 appeals.  

5. No communication or medical record prior to February 8, 
2002, may be interpreted as an informal claim of entitlement 
to service connection for TDIU or for entitlement to 
educational assistance under Chapter 35.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
50 percent for panic disorder with agoraphobia have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.132, Diagnostic Code 9208 (as in effect 
prior to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9208 (2006).

2.  The criteria for an effective date prior to February 8, 
2002, for the award of TDIU have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400, 4.16 (2006).

3.  The criteria for an effective date prior to February 8, 
2002, for the award of educational assistance benefits under 
Chapter 35 have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 
3.807, 4.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his panic disorder with agoraphobia.  In this regard, 
because the July 1992 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the July 1992 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for the service-connected disabilities 
at issue.  

Moreover, even if notice obligations under 38 U.S.C.A. 
§ 5103(a) are applicable to the instant case, VA satisfied 
its duty to notify by means of a May 2006 letter from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also, in essence, 
instructed to provide any evidence in his possession that 
pertained to his claim.  Furthermore, a July 2007 
communication informed the veteran of the law pertaining to 
disability ratings and effective dates.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
with respect to the increased rating issue,
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination, accompanied by translations from 
Spanish to English.  Additionally, records from the Social 
Security Administration are also included in the claims 
folder.  Moreover, the veteran's statements in support of his 
appeal, including testimony provided at a December 1993 
hearing before the undersigned, are of record.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- panic disorder with agoraphobia

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is claiming entitlement to a rating in excess of 
30 percent for panic disorder with agoraphobia, for the 
period prior to February 8, 2002.  His rating is assigned 
pursuant to Diagnostic Code 9208 (2006), and is evaluated 
under the general rating formula for mental disorders.  

It is noted that the regulations pertaining to rating 
psychiatric disabilities (including panic disorder and 
agoraphobia) were revised effective November 7, 1996.  The 
Board will first consider whether the old version of the law 
entitles the veteran to a higher evaluation.  

Under the general rating formula as in effect prior to 
November 7, 1996, a
30 percent rating is warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In order to achieve the next-higher 
50 percent evaluation, the evidence must demonstrate that the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent rating 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, to be entitled to a 
100 percent rating, the evidence must show that attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9412 (as in 
effect prior to November 7, 1996).  

The Board has reviewed the evidence of record and finds 
support for the next-higher 50 percent rating for the 
veteran's panic disorder with agoraphobia, as will be 
explained below.  

In determining that the next-higher 50 percent evaluation is 
warranted throughout the entirety of the rating period on 
appeal, the Board notes the veteran's persistent complaints 
of panic attacks and anxiety as demonstrated in treatment and 
examination reports dated from 1990 to 1992.  In one such 
report, dated in May 1991, the veteran reported that such 
panic episodes prevented him from working.  
A "Mental Impairment Evidence Report" dated in August 1991 
indicated that the panic attacks occurred three to four times 
weekly.  A subsequent "Mental Impairment Evidence Report" 
dated in January 1992 noted that the symptoms associated with 
such attacks included shortness of breath, "unsteady 
feelings," heart palpitations, trembling, nausea, abdominal 
distress, chest discomfort, fear of losing control or being 
insane, social withdrawal, hot and cold flashes, tingling, 
and an inability to drive.  Similarly, at his VA examination 
in May 1992, the veteran explained that his panic attacks 
were manifested daily by diarrhea, sweating, lowered blood 
pressure, palpitations, dizziness, nausea, and weakness.  He 
said that he could not stand crowds, work, or driving.  

In further finding that a 50 percent evaluation is warranted 
for the veteran's panic disorder with agoraphobia, the Board 
notes that concentration and memory deficit productive of 
considerable industrial impairment has been demonstrated in 
the record.  For example, the January 1992 "Mental 
Impairment Evidence Report" noted that the veteran's ability 
to focus his attention and complete tasks in an appropriate 
manner seemed severely limited.  With further regard to 
industrial impairment, the August 1991 "Mental Residual 
revealed that the veteran was markedly limited in his ability 
to perform activities within a schedule, maintain regular 
attendance, and be punctual with customary tolerances.  He 
was considered moderately limited in his ability to sustain 
an ordinary routine without special supervision.  In a 
January 1992 private evaluation the veteran was deemed to be 
totally disabled, and a July 1992 private evaluation report 
indicated that he was "not able to be employed in any 
remunerative job."  

The evidence of record also reveals considerable impairment 
in establishing and maintaining effective or favorable 
relationships with people.  For example, 
an August 1991 "Mental Impairment Evidence Report" 
indicated that the veteran's panic disorder with agoraphobia 
adversely affected his activities of daily living and social 
relationships.  He was deemed unable to relate effectively 
with the general public due to his emotional condition and 
the demands that this type of interaction presented.  
Moreover, a January 1992 "Mental Impairment Evidence 
Report" noted severely limited family and social 
relationships.  Furthermore, the veteran denied having any 
friends at his December 1993 hearing before the undersigned.

In finding that the next-higher 50 percent evaluation for 
panic disorder with agoraphobia is warranted throughout the 
period in question, the Board acknowledges that the competent 
evidence consistently reveals the veteran to be coherent and 
oriented, with no communication problems.  The Board also 
acknowledges an August 1991 "Mental Residual Functioning 
Capacity Assessment," which indicated that the veteran was 
not significantly limited in the following abilities: 
remembering locations or work-like procedures; understanding, 
remembering, and carrying out both simple and detailed 
instructions; maintaining attention and concentration for 
extended periods; working in coordination with or in 
proximity to others without being distracted by them; and 
making simple work-related decisions.  A subsequent September 
1991 "Mental Residual Functioning Capacity Assessment" 
report noted that the veteran could sustain his attention and 
concentration for two hours, and perform at an adequate pace.  
He apparently could also interact with the public, co-
workers, and supervisors.  He could also make plans and 
decisions independently.  However, in light of the serious 
symptomatology discussed above, the overall evidence is at 
least in equipoise as to the question of whether the service-
connected panic disorder has resulted in considerable 
industrial and social impairment.  Under such circumstances, 
any doubt is to be resolved in the veteran's favor.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While a 50 percent evaluation is found to be appropriate 
throughout the period in question, a rating in excess of that 
amount is not warranted.  Again, to achieve a 
70 percent rating under the version of the rating schedule in 
effect prior to November 7, 1996, the evidence must show that 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired and that the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

The Board is mindful of the January 1992 and July 1992 
treatment reports finding the veteran unable to work, the 
overall evidence, as detailed above, does not demonstrate 
severe industrial impairment.  In so finding, it is noted 
that the social and industrial affects of the veteran's 
symptomatology have been appropriately accounted for by the 
50 percent evaluation assigned in this decision.  A higher 
rating is not warranted.  Moreover, this fact is not altered 
by the Global Assessment of Functioning (GAF) Score of 40-30 
assigned by the private psychiatrist in July 1992.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  

Again, the clinical evidence contains a GAF score of 40-30 in 
July 1992.  In this regard, a score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

The GAF score of 40-30 assigned in January 1992 is in stark 
contrast with the GAF scores of 60 (assessed in May 1992 and, 
over five years later, in October 1997).  A GAF score of 60 
represents as follows: "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers."  This assessment comports more closely with the 
anecdotal evidence concerning the veteran's lifestyle and 
relatively close relationship with his family during this 
period.  In short, the record for this period simply does not 
reflect the considerable impairment in the ability to 
maintain relationships, or the reduction of reliability, 
flexibility, or efficiency that would warrant a 70 percent 
rating under the "old" criteria. 

In sum then, the evidence of record supports an initial 
rating of 50 under the schedular criteria as in effect prior 
to November 7, 1996.  

Effective November 7, 1996, the rating schedule with respect 
to mental disorders was revised.  Under the new regulations, 
a 70 percent rating is warranted under the general rating 
formula for mental disorders where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Following a review of the record, the Board finds that 
neither the old nor current versions of the rating schedule 
justify an evaluation in excess of 50 percent for the 
veteran's panic disorder with agoraphobia.  In so finding, 
the Board acknowledges an October 1997 VA examination 
revealing continued complaints of panic episodes.  He stated 
that while he tried to go out with his family occasionally, 
most of his time was spent at home listening to music.  He 
could not tolerate closed spaces.  

Although the veteran appeared very tense and apprehensive 
upon examination in October 1997, he was alert, relevant, 
coherent, and logical in his answers.  He was not delusional, 
hallucinatory, suicidal or homicidal.  Affect was adequate.  
The veteran was oriented in person, place, and time.  His 
memory was preserved and intellectual capacity was 
maintained.  Judgment was adequate and insight was 
superficial.  He was diagnosed as having panic disorder and a 
GAF score of 60 was assigned.  A subsequent VA clinical 
record dated in August 2000 again showed that the veteran was 
coherent and well-oriented, with no complaints of delusions 
or hallucinations.  The veteran also denied suicidal 
ideation, though he indicated he had such thoughts the 
previous year.  His judgment and insight were good.  A later 
April 2001 indicated that the veteran's symptoms were in 
remission under his current medication.  

The evidence detailed above does not demonstrate that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired or that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  As such, the next-higher 70 percent 
evaluation under the old version of the rating schedule is 
not for application.  Furthermore, the above evidence also 
fails to demonstrate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Again, the record as a whole does reveal both social and 
occupational impairment, but these symptoms have been 
contemplated  by the 50 percent evaluation in effect 
throughout the entirety of the rating period on appeal.  In 
finding that a rating in excess of 50 percent is not 
warranted, the Board again points to the GAF scores of 60 
assigned in May 1992 and October 1997, reflective of moderate 
symptoms or moderate difficulty.  

In conclusion, the competent evidence of record supports a 50 
percent rating for the veteran's panic disorder with 
agoraphobia throughout the entire rating period on appeal.  
However, neither the old or current version of the rating 
schedule entitles the veteran to a rating in excess of that 
amount.  In reaching these conclusions, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.



II.  Entitlement to an effective date prior to February 8, 
2002, for an award of TDIU

In an April 2002 rating determination, the RO granted TDIU, 
effective February 8, 2002.  The veteran contends that he is 
entitled to an earlier effective date for that award.  

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).  Moreover, such 
impairment must be due to service-connected disabilities.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2006).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) 
(2006).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

It is noted that, in addition to formally filing a claim, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2006).

In the present case, the April 2002 rating decision granted 
entitlement to TDIU on the basis of the results of a February 
8, 2002, VA examination.  No formal or informal claim for 
TDIU was ever submitted.  

In essence, then, the February 8, 2002, VA examination serves 
as the date of claim here.  Thus, under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between February 8, 2001, and February 8, 2002, the veteran's 
inability to follow a substantially gainful occupation became 
factually ascertainable.  

After a review of the documents dated between February 8, 
2001, and February 8, 2002, the Board finds no basis for 
concluding that the veteran's unemployability was factually 
ascertainable.  Indeed, none of the medical evidence during 
this period contains any competent findings that the veteran 
was unable to follow a substantially gainful occupation 
solely as a result of a service-connected disability.  To the 
contrary, a treatment report dated in April 2001 indicates 
that the veteran's symptoms were in remission.  

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  Again, in the 
present case February 8, 2002, is both the date of claim and 
the date upon which entitlement arose.

Even if the record was unclear as to the date the entitlement 
arose, the Board notes that such information is not required 
in order to conclude that the February 8, 2002, date selected 
by the RO is the earliest possible effective date. The reason 
for this is that, if the entitlement arose prior to February 
8, 2002, then the date of claim would be the later of the 
two, and hence the correct effective date as provided by 38 
C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after February 8, 2002, would not 
entitle the veteran to an earlier effective date.

In sum, the date of claim here is February 8, 2002.  The date 
upon which entitlement arose is also February 8, 2002.  There 
is no basis for an effective date prior to February 8, 2002 
for the award of TDIU.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

III.  Entitlement to an effective date prior to February 8, 
2002, for an award of entitlement to Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.

In an April 2002 rating determination, the RO granted 
entitlement to educational assistance pursuant to Chapter 35 
of 38 U.S.C., effective February 8, 2002.  The veteran 
contends that he is entitled to an earlier effective date for 
that award.  

The Board briefly notes that 38 U.S.C. Chapter 35 provides 
for educational assistance for all eligible persons. 38 
U.S.C.A. § 3510 (West 2002).  Generally, an eligible person 
is a child or surviving spouse of a person who died of a 
service-connected disability; or a child or spouse (or 
surviving spouse) of a person who has (or died from) 
permanent, total disability resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a) (West 2002); See 
38 C.F.R. § 3.807 (2006).

In determining 38 U.S.C. Chapter 35 educational assistance 
eligibility, it is noted that 38 C.F.R. § 4.17 defines 
"permanently and totally disabled" as including all 
veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent.  See 
38 C.F.R. § 4.17 (2006).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2006).

It is noted that, in addition to formally filing a claim, any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2006).

In the present case, the April 2002 rating decision granted 
entitlement to educational assistance on the basis of the 
results of a February 8, 2002, VA examination which 
demonstrated permanent total service-connected disability.  
No formal or informal claim was ever submitted.  

In essence, then, the February 8, 2002, VA examination serves 
as both the date of claim and the date upon which entitlement 
arose.

Even if the record was unclear as to the date the entitlement 
arose, the Board notes that such information is not required 
in order to conclude that the February 8, 2002, date selected 
by the RO is the earliest possible effective date. The reason 
for this is that, if the entitlement arose prior to February 
8, 2002, then the date of claim would be the later of the 
two, and hence the correct effective date as provided by 38 
C.F.R. § 3.400(b)(2).  Any evidence showing that the 
entitlement occurred after February 8, 2002, would not 
entitle the veteran to an earlier effective date.

In sum, the date of claim here is February 8, 2002.  The date 
upon which entitlement arose is also February 8, 2002.  There 
is no basis for an effective date prior to February 8, 2002 
for the award of education assistance benefits under 
38 U.S.C. Chapter 35.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an initial rating of 50 percent for panic 
disorder with agoraphobia, for the period prior to February 
8, 2002, is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

Entitlement to an effective date prior to February 8, 2002, 
for an award of TDIU is denied.

Entitlement to an effective date prior to February 8, 2002, 
for an award of entitlement to Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35 is denied.


 


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


